DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed August 11, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-2, 5-9, and 11-22 are allowable over the references of record for at least the following reasons:
	Claim 1:  the rotor configured to be coupled to a drive part in a non-rotatable manner, wherein the rotor is formed by a recoil pot provided with an inner circumference, an outer circumference, and end face, and permanent magnets disposed circumferentially about the inner circumference . . . wherein the cover part forms a rotor sleeve provided with a sleeve-like shell, wherein in an assembled state, the cover part is disposed on the outer circumference of the rotor, wherein the sleeve-like shell include an outer surface, facing away from the rotor, and a number of beads extending radially inward from the outer surface of the sleeve-like shell, the number of beads circumferentially disposed about the inner surface of the sleeve-like shell and configured to compensate for a radial clearance between the electrically conductive cover part and the outer circumference of the recoil pot, wherein the sleeve-like shell includes an end face, an upper collar, and a number of retaining lugs, the end face configured to face the drive part in the assembled state, the upper collar arranged on the end face, the number of retaining lugs disposed circumferentially about the upper collar and bent radially inwards, wherein the number of retaining lugs are configured to provide non-rotatable attachment of the electrically conductive cover part to the end face of the recoil pot.  
	Claim 11:  a rotor coupled to the hub and configured to rotate relative to the stator about an axis of rotation to rotate the fan impeller, the rotor formed by a recoil pot provided with an inner circumference, and outer circumference, and end face, and permanent magnets disposed circumferentially about the inner circumference . . . a rotor sleeve formed of an electrically conductive material configured to influence and/or block electromagnetic interference fields generated during operation of the electric motor, the rotor sleeve disposed on the outer circumference of the rotor and mounted to the hub, wherein the rotor sleeve includes a number of beads on an outer surface of the rotor sleeve, facing away from the rotor, and radially inwardly extending towards the recoil pot, the number of beads are collectively configured to compensate for a radial clearance between the rotor sleeve and the outer circumference of the recoil pot, wherein the rotor sleeve includes a number of retaining lugs bent radially inward from an upper portion of the rotor sleeve, the number of retaining lugs are configured to provide non-rotatable attachment of the rotor sleeve to the end face of the recoil pot.  
	Claim 15:  wherein the rotor is formed by a recoil pot provided with an inner circumference, an outer circumference, an end face, and permanent magnets disposed circumferentially about the inner circumference . . . a retaining rim radially extending away from the outer surface of the annular sleeve, wherein the annular sleeve includes number of beads each radially and inwardly extending from the outer surface towards the recoil pot and configured to compensate for a radial clearance between the cover part and the recoil pot.  
	The closest prior art is the Saint-Amand reference.  The Saint-Amand reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located references teach or suggest the features of the amended independent claims either alone or in combination with the Saint-Amand reference or any other located reference.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747